      Case 2:20-cv-02251-APG-DJA Document 1 Filed 12/13/20 Page 1 of 5



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, Nevada Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Boulevard, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     LAS VEGAS, NEVADA 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17
       DLJ MORTGAGE CAPITAL, INC.,                  Case No.: 2:20-cv-2251
18
                            Plaintiff,              CHICAGO TITLE INSURANCE
19                                                  COMPANY’S PETITION OF
                     vs.                            REMOVAL
20
       FIDELITY NATIONAL TITLE GROUP,
21     INC.; CHICAGO TITLE INSURANCE
       COMPANY; CHICAGO TITLE AGENCY
22     OF NEVADA; DOE INDIVIDUALS I
       through X; and ROE CORPORATIONS XI
23     through XX, inclusive,
24                          Defendants.
25

26

27

28


                                         PETITION OF REMOVAL
         Case 2:20-cv-02251-APG-DJA Document 1 Filed 12/13/20 Page 2 of 5



 1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   DISTRICT OF NEVADA:
 3           PLEASE TAKE NOTICE that defendant Chicago Title Insurance Company (“Chicago
 4   Title”) hereby files the instant amended petition of removal removing the instant action to the
 5   United States District Court for the District of Nevada (the “District Court”), from Nevada’s
 6   Eighth District Court in and for Clark County (the “State Court”), pursuant to 28 U.S.C. §§ 1332,
 7   1441(b) and 1446.
 8           1.     Plaintiff DLJ Mortgage Capital, Inc. (“DLJ”) first filed this action on December
 9   10, 2020 in the State Court. DLJ originally named as defendants Chicago Title, Fidelity National
10   Title Group (“FNTG”), and Chicago Title Agency of Nevada (“Chicago Agency”). A true and
11   correct copy of the Complaint is attached hereto as EXHIBIT ONE.
12           2.     This Court has jurisdiction over the instant action pursuant to 28 U.S.C. § 1332(a)
13   because: (i) this action is a civil action pending within the jurisdiction and territory of the United
14   States District Court for the District of Nevada; (ii) the action is between citizens of different
15   states; (iii) the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs;
16   and (iv) all procedural requirements for removal are met.
17           3.     There is Complete Diversity of Citizenship Between and Among the Parties.
18   Chicago Title is a Florida corporation with its principal place of business in Jacksonville, Florida.
19   Thus, it is a citizen of Florida.1 FNTG is alleged to be a Delaware corporation with its principal
20   place of business in Florida. See Ex. 1 [Complaint], ¶ 2. Thus, it would be a citizen of Delaware
21   and Florida. Chicago Agency is alleged to be a Nevada corporation with its principle place of
22   business in Nevada. See Ex. 1 [Complaint], ¶ 4. It is therefore a citizen of Nevada. DLJ alleges
23   that it is a national banking association with its main office in the State of New York. Ex. 1
24   [Complaint]. ¶ 1. It is therefore a citizen of New York for diversity purposes. Wachovia Bank v.
25   Schmidt, 546 U.S. 303, 319 (2006) (national bank association is citizen of state where its main
26

27   1
           DLJ erroneously alleges that Chicago Title is a Nebraska corporation. See Ex. 1
28   [Complaint] ¶ 3. Regardless of whether Chicago Title is a citizen of Florida or both Florida and
     Nebraska, there is complete diversity of citizenship between and among the parties.
                                                       1
                                          PETITION FOR REMOVAL
      Case 2:20-cv-02251-APG-DJA Document 1 Filed 12/13/20 Page 3 of 5



 1   office is located).
 2           4.      No Defendant Has Been Served. Neither Chicago Title, FNTG, nor Chicago
 3   Agency has been served with the complaint and summons. As such, Chicago Title need not obtain
 4   the consent of the co-defendants to removal. However, to the extent that such consent is needed,
 5   Chicago Title is informed and believes that FNTG and Chicago Agency, which are both corporate
 6   affiliates of Chicago Title, do consent.
 7           5.      Additionally, as set forth above, Chicago Title contends that Chicago Agency was
 8   fraudulently joined to defeat removal. All of DLJ’s claims are based on the subject policy of title
 9   insurance (i.e., its first cause of action for declaratory relief regarding the scope of coverage, its
10   second cause of action for breach of the policy, its third cause of action for insurance bad faith, its
11   fourth cause of action for deceptive trade practices under NRS 41.600 and 598.0915, and its fifth
12   cause of action for violation of NRS 686A.310). (Id. at ¶¶ 122-195.) The policy attached to DLJ’s
13   Complaint provides that:
14           SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS
             FROM COVERAGE CONTAINED IN SCHEDULE B, AND THE
15           CONDITIONS, CHICAGO TITLE INSURANCE COMPANY, …(the
             “Company”), insures as of Date of Policy … against loss or damage…sustained or
16           incurred by the Insured by reason of: [14 enumerated risks].
17   Ex. 1 (Complaint) p. 32 (Policy). The Policy, and all the endorsements therein, bear signature
18   blocks labeled “CHICAGO TITLE INSURANCE COMPANY” and each bears its corporate seal.
19   Id., pp. 32-41. DLJ made its claim to Chicago Title, not Chicago Agency. See Id., ¶ 93, p. 700.
20   Chicago Agency has never been an underwriter of title insurance policies, and did not underwrite
21   the specific policy identified in DLJ’s complaint. See Ex. 1 [Complaint], Ex. 1 [The Policy]. To
22   the extent that DLJ alleges that Chicago Agency “agreed to undertaking the obligation of
23   procuring, issuing, and/or providing coverage that insured the Lender’s Deed of Trust was in
24   superior position over the HOA’s lien” or made other representations, any such representations or
25   agreements would have been with DLJ’s predecessor, not DLJ. Id. ¶ 71. DLJ has no standing to
26   sue Chicago Agency on them (assuming DLJ had an otherwise meritorious claim against Chicago
27   Agency, which it does not).
28           6.      FNTG was likewise fraudulently joined to this action. For a start, the Court has no
                                                         2
                                           PETITION FOR REMOVAL
      Case 2:20-cv-02251-APG-DJA Document 1 Filed 12/13/20 Page 4 of 5



 1   personal jurisdiction over FNTG, which is not incorporated or headquartered in Nevada, nor did
 2   anything with respect to DLJ’s claim to avail itself of the law of Nevada. Moreover, all of DLJ’s
 3   causes of action arise out of the policy underwritten by Chicago Title, not FNTG. Ex. 1
 4   (Complaint) p. 32 (Policy). FNTG is merely the corporate parent of Chicago Title. See Ex. 1
 5   (Complaint) ¶ 3. It did not underwrite the policy at issue in this litigation, nor did it handle the
 6   title insurance claim tendered by DLJ. See Ex. 1 (Complaint) p. 32 (Policy), p. 700 (Claim letter).
 7   In a substantively identical lawsuit filed in this district by the same law firm representing DLJ
 8   here, Judge Miranda Du granted a motion to dismiss all claims against FNTG on the ground that
 9   “[e]ven if the claim handling attorney were an employee of Fidelity, the Policy unambiguously
10   states that it was issued by Chicago—not Fidelity. … The allegations in the Complaint and the
11   exhibits attached thereto do not support any legal relationship between the Bank and Fidelity to
12   give rise to the Bank’s claims against Fidelity.” HSBC Bank USA, N.A. v. Fidelity National Title
13   Group et al., No. 2:18-cv-02162 (D. Nev. Oct. 30, 2019), Dkt. #41, p. 4:6-24. DLJ presents
14   nothing new here, and cannot possibly state a claim against FNTG under any theory.
15          7.      The Amount in Controversy Exceeds $75,000. The complaint in this action seeks
16   both monetary and nonmonetary relief. DLJ contends that it was the beneficiary of a deed of trust
17   (the “Deed of Trust”) recorded against that certain real property commonly known as 4137 Brassy
18   Boots Court, Las Vegas, Nevada 89129, APN 138-03-317-035 (the “Property”) to secure
19   repayment of a $158,512 loan (the “Loan”). After the homeowners association for the Property
20   foreclosed on an assessment lien on September 16, 2013, DLJ contends that it filed a lawsuit
21   against the new owner in the U.S. District Court for the District of Nevada, Case No. 2:17-cv-
22   02338 (the “Underlying Action”). It is Chicago Title’s understanding that by this action, DLJ is
23   seeking to recover (i) the balance due on the Loan; (ii) its attorney fees in the Underlying Action;
24   (iii) its attorney fees in this action; and (iv) punitive damages. Thus, the amount in controversy
25   well exceeds the $75,000 jurisdictional minimum of this Court.
26          8.      Chicago Title Timely Filed This Notice of Removal. This action was filed on
27   December 10, 2020. Thus, there can be no dispute that Chicago Title timely filed the instant
28   notice of removal (i.e., within the 30-day period prescribed by 28 U.S.C. § 1446(b)(1), and less
                                                         3
                                          PETITION FOR REMOVAL
      Case 2:20-cv-02251-APG-DJA Document 1 Filed 12/13/20 Page 5 of 5



 1   than one year after the action was initiated, as required by 28 U.S.C. § 1446(c)(1)).
 2          9.      Notice to the State Court and All Adverse Parties. Chicago Title will give notice
 3   of this removal to all adverse parties in the action and to the State Court promptly after the filing
 4   of the instant Notice of Removal, in compliance with the requirements of 28 U.S.C. § 1446(d).
 5          10.     All Pleadings from the State Court Action Have Been Attached. The only
 6   pleadings from the State Court Action are attached hereto as EXHIBIT ONE and EXHIBIT
 7   TWO.
 8          11.     This Notice Complies with Fed. R. Civ. P. 11. This Notice of Removal is hereby
 9   signed pursuant to Fed. R. Civ. P. 11(a).
10          12.     Accordingly, as Chicago Title has complied with all applicable terms of 28 U.S.C.
11   § 1446, it hereby removes this action in intervention from the State Court to the District Court,
12   and it hereby requests that further proceedings be conducted in the District Court as provided by
13   law.
14                                                   Respectfully submitted,
15   Dated: December 13, 2020                        EARLY SULLIVAN WRIGHT
                                                      GIZER & McRAE LLP
16

17                                                   By:     /s/-Scott E. Gizer
                                                            SCOTT E. GIZER
18                                                          Attorneys for Defendant
                                                            CHICAGO TITLE INSURANCE COMPANY
19
     Dated: December 13, 2020                        SINCLAIR BRAUN LLP
20

21
                                                     By:     /s/-Kevin S. Sinclair
22
                                                            KEVIN S. SINCLAIR
                                                            Attorneys for Defendant
23
                                                            CHICAGO TITLE INSURANCE COMPANY
24

25

26

27

28

                                                        4
                                          PETITION FOR REMOVAL
